Title: To John Adams from Louisa Catherine Johnson Adams, 16 January 1820
From: Adams, Louisa Catherine Johnson
To: Adams, John


				
					
					16-21 Jan. 1820
				
				Jany 16 1820 Was disappointed of going to church in consequence of their having prepared the heavy Carriage which I was afraid to go out in. The boys, however went and the Horses behaved so well that I took courage after they returned to go and make two visits of ceremony—The evening passed at home—17 Very busy all day preparing for my Ball tomorrow, taking down bedsteads, and furniture of all descriptions, and oversetting all my poor husbands papers—I cannot therefore pretend that the day was passed quietly—However we were all pleased at having accomplished this great labour and went to bed full of expectation and anticipation of what the next day was to produce, some auguring nothing but delight others more experienced and less sanguine, foreseeing nothing but toil and disappointment—Several visits as usual—18 We were so busy all the morning, as to be almost exhausted by the time our company arrived, which they began to do at about seven o’clock.—During the first hour there were only four Ladies, and A– who is apt to take alarm, began to be anxious and uneasy—The rooms were nearly full of gentlemen nearly all of whom were Members of Congress 80 Members of the House and 14 Senators when the Ladies began to assemble so fast I could scarcly have time to make my salutations; and some even left the House without coming into the rooms at all—We had between three and four hundred and the party was more than commonly animated—I could give them no  supper and substituted as well as I could all sorts of refreshments and my guests were apparently satisfied and amused—but was best of all was that Mr. A– was so pleased with my success that he joined in a reel with myself and the boys and you would have laughed heartily to have seen the astonishment of my people, and the musicians who were the only witnesses of our sport—We retired to bed much fatigued and I not much pleased at the prospect before me of the cleaning and scrubbing which must take place ere we could resume with any comfort our usual occupation—The uncomplaining good humour with which your Son submits to these inconveniences; excites no small portion of my gratitude—My Boys all assisted me but John did the honours of my Ball with a grace all his own and which won all hearts; he proved my sheet anchor—They all danced and acquitted themselves very well Of the Secretaries our party was honoured only by the presence of the Secretary of the Navy and his family who have recently arrived—Mr Crawford after having received my invitation having chosen to give a dinner on and asked Mr A– to dine with him I was under the necessity of urging him to decline as I could not undertake to receive so large and divided a company alone.—The Music was excellent—19 As usual I paid the price of a violent head ache and pain in my limbs in consequence of my exertions—I therefore staid quietly at home all day and had the comfort of seeing every thing returned to its pristine state before dinner; and my husband once more in possession of his apartment surrounded by his multiplicity of papers but freed from the accumulation of dust and dirt which had been gathered during the Winter—Went to bed early as every one was anxious for a good nights repose after their toils the greater part of which fell upon John who amiably assisted in restoring every thing to its proper place—20 Remained at home all day—George went to the Senate and heard the debate on the Missouri question—He was much pleased by a speech of Mr Burrill of Rhode Island and one of Mr Macon of North Carolina—They became warm and something was suggested concerning a division of the Union which produced considerable alarm. Evening at which Mr Smith spent with us—Mr A– dined at Com Decaturs—We hear of nothing but Mr Pinkney, he has threatened to speak in the Senate for many days and has excited a sensation even greater than could possibly be imagined—The Senate Chamber into which they now admit Ladies on the floor has been occupied early every day, and his fame has attracted the attention of a part of the fair Sex who if the tongue of scandal says true out of gratitude must naturally be desirous of affording their admiration and bestowing it in as public a manner as possible on one who is so ready to distinguish them—However as the grave fathers of the Senate are supposed to be old and steady enough to set a good example to the lower house, it has been thought by some the public rather indecorous and the respectable Ladies of Washington can now only get admittance through the medium of a Senator—As however Ladies of a very public character did get in and take seats on either hand of the Vice President he has been subjected to some jests for having been thus supported—21 Went quite early to the Capitol to hear Mr Pinkney accompanied by Mr Forbes and get a seat in the Hall through the medium of Mr. Mellen—The room was so thronged with Ladies the Senators could scarcely keep their proper Seats and the coup d’oeil was beautiful it was much too theatrical for so august and grave a body as the Senate of the United States—After having waited sometime in longing expectation he appeared in all the elegance of dress with his hair nicely curled “shedding odours round” gracefully addressed the President and glided gently into the most flowery splendid elegant and splendid compliment to the State of Massachusetts I ever heard, with the intention I suppose of giving a sop to Cerberus and gaining that by flattery which it was impossible to obtain by reason—The theme was copious or at least he made it so for there was neither figure trope or simile which act or nature could yield, and so heavy a tax was laid upon poor common sense that to those who have passed the age when imagination kindles and blazes at each electric spark it produced the effect of a fine epic poem which we take up occasionally with delight but which exhausts and fatigues if we attempt to peruse it as one reading—There is something unnatural in excessive splendour; which affects   very as the long days of Russia used to do where I absolutely used to pine for darkness from positive weariness at beholding too constantly the brilliant light of the garish Sun. Mr Pinkneys brilliant rhetorick as you perceive has made me prolix and diffuse and I am in danger of being as tiresomely  lenghty as was the fashion last winter last Winter on the  Seminole question—I have written this sheet to send you in con imagined mistake supposing it to have been  this not be the case and you have already received  to George and believe me with much respect your du
				
					
				
				
			